Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                      No. 04-18-00836-CV

                                      Allan W. MAJESKI,
                                            Appellant

                                                v.

                                        FROST BANK,
                                          Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI00427
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellant, representing himself, filed a handwritten brief on April 22, 2019. Appellant’s
brief recites alleged facts pertaining to his claims against Frost Bank. His brief includes each of
the required sections for a brief, but Appellant’s brief does not comply with several requirements
of Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically,
the brief has the following defects:
       •   The argument section lacks “appropriate citations to authorities.” See TEX. R. APP. P.
           38.1(i). Appellant presents four issues: two have no citations to authorities; one issue
           cites the Texas Rules of Appellate Procedure without explanation or legal analysis,
           and the other cites the Texas Rules of Civil Procedure without explanation or legal
           analysis. Contra id.; Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931
           (Tex. App.—Houston [14th Dist.] 2008, no pet.).
       •   The argument section does not state the standard of review. Contra TEX. R. APP.
           P. 38.1(i) (requiring “appropriate citations to authorities”); Canton-Carter, 271
           S.W.3d at 931.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See TEX. R. APP. P. 38.9(a). We conclude that the defects described above
constitute flagrant violations of Rule 38.
       Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within FIFTEEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court